                                                                   rflED
                                                             U.S.DiSTRiCT C04il8i
                                                               SAVANNAH D!V.
              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA 2020            |2 PM 2*26
                             SAVANNAH DIVISION

                                                           GLERK
OWNERS INSURANCE COMPANY,                                      S9t    : Of

     Plaintiff,

V.                                               CASE NO, CV419-227


KELLY'S APPLIANCE SOLUTIONS,
LLC, and FREDERICK WASHINGTON,

     Defendants.




                                  ORDER


     Before   the    Court   is   the   parties'   Joint    Stipulation      of

Voluntary Dismissal with Prejudice. (Doc. 25.) Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss

an action by filing ^'a stipulation of dismissal signed by all

parties who have appeared." As requested by the parties, this

action is DISMISSED WITH PREJUDICE. Each party shall bear its own

costs and attorneys' fees. The Clerk of Court is DIRECTED to close

this case.


     SO ORDERED this    /Z\day     of March 2020.




                                   WILLIAM T. MOORE, JR.
                                   UNITED STATES    DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
